DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-14 are being examined (as necessitated by the amendment to have claims depend on claim 12). The remarks regarding the restriction of claim 15 has been considered and is not considered persuasive. This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 3, 4, 5, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (U.S. Publication 2006/0047092).
Regarding claim 12, Marx teaches a plug-flow fermentation device for receiving a fermentation material and for fermentation of the fermentation material (paragraph 3 and figure 4), the plug-flow fermentation device comprising: a plug-flow fermenter (item 403) and a stirring device located in the plug-flow fermenter (shafts 404/405 and paddles 406/411 are considered forming) the stirring device having a shaft rotatable about an axis of rotation, the axis of rotation being parallel to an axial direction (items 404/405 are shafts rotatable around an axis of rotation parallel an axial direction of the plug flow reactor); a plurality of stirring elements including a first stirring element, a second stirring element and a third stirring element (paragraph 27 teaches at least one first shaft paddle and at least one second shaft paddle, and figure 4 shows multiple first and second paddles), wherein the first stirring element is a boundary stirring element defining an axial extent of a stirring volume covered by the stirring device (the right most item 411); the second stirring element is a nearest neighbor of the first stirring element in the axial direction (the second paddle shown in figure 4 proximate item 411); the third stirring element is a next-nearest neighbor of the first stirring element in the axial direction (the third paddle shown in figure 4 item 406). Regarding claim 5, Marx teaches wherein the plurality of stirring elements are arranged in at least two on the shaft, the at least two subsets including a first subset and a second subset, wherein the stirring elements of each subset are positioned within an angular 
Regarding claim 12, Marx is silent to the specific sizes of the blender. Regarding claim 5, Marx is silent to one of the shafts having fewer stirrers than the second shaft. Regarding claims 6, 7, 10, and 13 Marx is silent to the specific arrangement of the stirrers on the shafts. 
Regarding claim 12, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the stirrers in order to control the degree of agitation since It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 5, 6, 7, 10, 13 absent any unexpected results, it would have been obvious to pick a number of stirrers and the location of the stirrers based on the desired degree of agitation since it has been held that discovering an optimum value of a result effective 
Regarding claim 3, Marx teaches wherein the rotation of the shaft about the axis of rotation defines a circumferential direction (the rotational direction of the shaft is considered a circumferential direction); and wherein in the circumferential direction the third stirring element is located in an angular range between the first stirring element and the second stirring element (the stirrers are considered in the same angular range and can rotate around the shafts). 
Regarding claim 4, Marx teaches wherein the second stirring element is located opposite the first stirring element, in an angular range between 140 degrees and 220 degrees with respect to the first stirring element (paragraph 27 teaches shafts are capable of rotating at different rates or directions, and the paddles are considered capable of being rotated in the claimed angular range).
Regarding claim 11, Marx teaches wherein the stirring device is designed to be located in a plug-flow fermenter of the plug-flow fermentation device such that the first stirring element is located in a discharge region of the plug-flow fermenter (the material being worked upon is considered intended use, paragraph 3 teaches a plug flow reactor, and item 411 proximate the outlet 416 is considered reading on the first stirrer).

Claims 2, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (U.S. Publication 2006/0047092) in view of Köll (EP 2 837 421 provided in the IDS mailed 3/28/2019).
Marx is silent to the language of claims 2, 8, 9, and 14. 
Regarding claim 2, Köll teaches a common mounting structure being associated with two axially neighboring stirring elements of the plurality of stirring elements (paragraph 9 teaches the mounting structure having two connection surfaces, paragraph 50 teaches a stirring element 116 attached to the mounting structure 106, and paragraph 39 teaches contact neighboring 
It would have been obvious to one of ordinary skill in the art to modify the stirrers of Marx with the stirrer mounting configuration of Köll in order to better secure the stirrers to the shaft and control the degree of agitation. Regarding claim 8, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the width of the stirring element in order to control the degree of agitation since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 9 and 14, absent any unexpected results, it would have been obvious to pick the location of the stirring parts based on the desired degree of agitation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774